UNITED STATES of America, Plaintiff-Appellee,

                                                        v.
          GOLDIN INDUSTRIES, INC., Goldin of Alabama, Inc., et al., Defendants-Appellants.

                                                  No. 97-6163.

                                        United States Court of Appeals,

                                                Eleventh Circuit.
                                                 May 17, 2000.

Appeals from the United States District Court for the Southern District of Alabama (No. 95-00158-CR-5);
Richard W. Vollmer, Jr., Judge.
Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,
CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

        BY THE COURT:
        A member of this court in active service having requested a poll on whether hearing en banc should
be granted, and a majority of the judges in this court in active service having voted in favor of granting a

hearing en banc solely on the issue of whether this court's holding in United States v. Hartley, 678 F.2d 961

(11th Cir.1982), that the person named in an indictment need not be distinct from the enterprise named therein

for the purposes of 18 U.S.C. § 1962(c), should be overturned.
        IT IS ORDERED that the issue shall be heard by this court en banc.
        IT IS FURTHER ORDERED that the parties may adopt the supplemental briefs that they have

submitted on this issue as their en banc briefs. Alternatively, if either party wishes to augment its brief, it may
do so by filing such brief within seven (7) days of this order, in which event the other party may file a reply

brief within seven (7) days thereafter. The briefs shall conform to the requirements for en banc briefs
provided in Federal Rule of Appellate Procedure 35 and the attendant local rules.